J-A20002-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                           Appellee

                      v.

REGINALD GOOD,

                           Appellant                  No. 308 WDA 2017


      Appeal from the Judgment of Sentence Entered January 9, 2017
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0011539-2016


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED NOVEMBER 20, 2018

      Appellant, Reginald Good, appeals from the judgment of sentence of 3

years’ probation, imposed following his conviction for possession of a firearm

prohibited, 18 Pa.C.S. § 6015. Appellant challenges the trial court’s denial of

his motion to suppress the seized firearm, the weight and the sufficiency of

the evidence presented at trial, as well as the trial court’s application of an

ostensibly erroneous definition of constructive possession.        After careful

review, we affirm.

      Due to the trial court’s failure to provide a detailed summary of the facts

in this case, we adopt the factual summary provided by the Commonwealth,

as we have determined that it accurately and comprehensively reflects the

content of the trial transcript:
J-A20002-18


            At approximately 6:30 p.m. on August 6, 2015, homicide
     detective Steven Hitchings of the Allegheny County Police
     convened with officers from the City of Pittsburgh Police and from
     state parole in an attempt to locate and arrest Joshua Strayhorn,
     an individual for whom there was an arrest warrant for
     unauthorized use of an automobile and whom the officers also
     wished to speak to with regard to an open homicide investigation.
     Given that Strayhorn was on parole and wearing a GPS ankle
     bracelet, the officers knew that he was on the city’s North Side in
     the vicinity of Shadeland Avenue. A very short time later, police
     received specific information from surveillance units that
     Strayhorn had been seen entering a residence located at 2927
     Shadeland. Officers proceeded to that location and surrounded
     the house as Detective Hitchings knocked on the front door. The
     door was answered by Cassandra Good, one of the co-defendants
     in this matter. Detective Hitchings informed her that officers were
     there to arrest Strayhorn, and Ms. Good allowed them into her
     residence. Strayhorn then appeared in the kitchen/dining-room
     area and was taken into custody.

            Detective Hitchings asked Ms. Good for her permission to go
     through the house, and she consented.            Because Detective
     Hitchings had been the first one in the door, he moved upstairs to
     clear that area for officer-safety purposes while other officers went
     down to the basement to make that particular area safe. While
     upstairs, Detective Hitchings encountered a locked door. Ms.
     Good, who had also come up to the second floor, provided
     Detective Hitchings with a key to the lock. Detective Hitchings
     proceeded to the third floor, where he observed a “mound” of
     suspected cocaine in plain view on a bedroom dresser. Detective
     Hitchings reported the presence of the cocaine to Pittsburgh
     [P]olice [O]fficer Paul Abel and then left the scene.

            While Detective Hitchings had gone upstairs, Pittsburgh
     [P]olice [O]fficer Joseph Barna went to the basement to clear that
     area of any possible persons for officer safety. There, Officer
     Barna encountered Derrick Thompson, another co-defendant, who
     was seated in a small recording studio that contained a computer
     screen, some speakers and a small table area. Officer Barna
     noticed a firearm inches in front of Thompson at the table. The
     officer handcuffed Thompson for safety purposes and brought him
     upstairs. As he walked Thompson up the basement stairs, Officer
     Barna could see the extended magazine of another firearm
     protruding from the ceiling above the steps; he also saw a blue


                                     -2-
J-A20002-18


     plastic grocery bag sitting next to it, inside of which he was able
     to observe several suspected bricks of heroin.

            Officer Barna notified Officer Abel of his findings and took
     him down to the basement to show him the location of the two
     guns and the heroin. Officer Abel left to secure a search warrant
     for the premises and returned at 8:26 p.m. after the warrant was
     signed by a magistrate. In effectuating the warrant, Officer Barna
     returned to the basement and recovered the Star .45-caliber
     firearm that had been sitting on the table in front of Thompson
     inside the recording studio; the gun was loaded with six .45-
     caliber bullets as well as one in the chamber. He also recovered
     from that table a purple “stun gun,” two digital scales and a small
     amount of marijuana. Officer Barna then proceeded to retrieve
     the black Beretta 9–millimeter that had been protruding from the
     ceiling above the basement stairs—the gun was loaded with 28
     rounds—and the five bricks of heroin that were next to it in the
     blue grocery bag.2 Officer Jeffrey Tomer of the Pittsburgh Police,
     who helped Officer Barna with the execution of the search warrant
     in the basement, also found an additional eight bricks of heroin in
     a different gap in the ceiling.
        2The two firearms and the stun gun were all determined to
        be operational.

           After his search of the basement was concluded, Officer
     Barna went up to search the third floor with Officer Abel and
     discovered 10 bricks of heroin—500 stamp bags—under a pillow
     in the same bedroom that Detective Hitchings had observed the
     cocaine on top of the nightstand. Officer Abel seized the drugs,
     as well as two brand-new Samsung flip phones that were also in
     the bedroom. Indicia of residence for Reginald Good—Cassandra
     Good’s son and [A]ppellant in this matter—was found in that same
     bedroom, the most recent of which was a piece of mail
     postmarked July 27, 2015, approximately 10 days before the date
     in question. [A]ppellant had not been present at the time that the
     search warrant was executed, but as Ms. Good was being escorted
     to a police vehicle for transport, [A]ppellant came running down
     the street, yelling, “Don’t take my ma. Take me. Take me[.”]
     [A]ppellant was himself taken into custody at that point as well.

           In total, nine cellphones were recovered from the entirety
     of the residence, including one that was located in Ms. Good’s
     purse. The purse, which had been located in the dining room, also
     contained a napkin with marijuana inside of it. It was determined


                                    -3-
J-A20002-18


       that Ms. Good had begun renting 2927 Shadeland Avenue about
       three years earlier.      A search of her second-floor bedroom
       revealed nearly $7,500 in cash in one of the closets—it consisted
       of 16 one-hundred-dollar bills, 16 fifties, 252 twenties and eight
       ones. She told the officers that it was her “baby-sitting money.”
       In total, the police recovered 1,153 stamp bags of heroin from the
       residence. The Commonwealth’s expert, Sergeant Neal Marabello
       of the Pittsburgh Police, concluded that such a large quantity of
       drugs, when considered in relation to the large amount of money
       that was found inside the house, the firearms and the nine
       cellphones, was possessed not for personal use but, rather, for
       the purpose of sale. [A]ppellant was a person not to possess a
       firearm as a result of two prior felony drug convictions, including
       a May 2005 federal conviction for conspiracy to distribute heroin.

Commonwealth’s Brief at 2-7 (footnote and citations omitted).

       The Commonwealth charged Appellant at CP-02-CR-0015858-2015

(“15858-2015”) with two counts of person not to possess a firearm, 18 Pa.

C.S. § 6105(a)(1); one count of possession with intent to deliver a controlled

substance, 35 P.S. § 780-113(a)(30); two counts of possession of a controlled

substance, 35 P.S. § 780-113(a)(16); and one count of possession of a small

amount of marijuana, 35 P.S. § 780-113(a)(31).         Appellant joined his co-

defendant/mother, Ms. Good, in filing a motion to suppress the seized

contraband. The trial court held the suppression hearing on May 16, 2016.

The trial court denied that motion just prior to trial, which began on September

28, 2016.

       Prior to trial, the Commonwealth withdrew one of Appellant’s firearm

counts1 as well as the marijuana charge. The trial court tried Appellant jointly

____________________________________________


1Thus, Appellant was tried only for the firearm that was located in the ceiling
above the basement stairs, and not for the firearm discovered next to Mr.
Thompson.

                                           -4-
J-A20002-18



with his co-defendants, Ms. Good and Mr. Thompson. The parties agreed to

sever Appellant’s firearm charge from his drug charges; as such, Appellant

was tried non-jury for the firearm offense at CP-02-CR-0011539-2016

(“11539-2016”), but proceeded simultaneously to a jury trial for the remaining

counts at 15858-2015. On October 3, 2016, the final day of trial, the trial

court found Appellant guilty of the firearm offense at 11539-2016, while the

jury acquitted him of all counts at 15858-2015. On January 9, 2017, the trial

court sentenced Appellant to 36 months’ probation.

        Appellant filed a timely, omnibus post-sentence motion on January 17,

2017.         The motion both sought judgment of acquittal based on the

insufficiency of the evidence, and set forth a claim for a new trial based on the

weight of the evidence. The trial court denied the motion for a new trial on

January 25, 2017, and denied the outstanding motion for judgment of

acquittal on February 2, 2017. Appellant then filed a timely notice of appeal

on February 15, 2017. He also filed a timely, court-ordered Pa.R.A.P. 1925(b)

statement on April 10, 2017. The trial court issued its Rule 1925(a) opinion

nearly a year later, on February 22, 2018.

        Appellant now presents the following questions for our review:

         I.     Whether the trial court erred in admitting evidence seized
                from Appellant’s mother’s home pursuant to an unlawful and
                unconstitutional entry into the residence followed by an
                improper and unauthorized search?

        II.     Whether the Commonwealth presented insufficient evidence
                to prove beyond a reasonable doubt that Appellant
                possessed a firearm?


                                       -5-
J-A20002-18


     III.   Whether the trial court erred when it applied a defin[i]tion
            of “possession” and/or “constructive possession” that is not
            recognized by law?

      IV.   Whether Appellant’s conviction was against the weight of
            the evidence?

Appellant’s Brief at 11 (unnecessary capitalization omitted).

      Appellant first asserts that the trial court should have suppressed the

seized contraband as the fruit of an unconstitutional entry and search of his

mother’s home.     Appellant concedes that the police ultimately obtained a

search warrant, however, he claims that the search warrant was obtained

based the police’s “observations of weapons during their initial and unlawful

entry into to the house.”    Id. at 25.     Appellant acknowledges that police

initially entered the house pursuant to an arrest warrant.       Yet, the police

quickly apprehended the target of that warrant upon entry, and before they

discovered any contraband. Appellant argues that the subsequent protective

sweep by the police was not justified given that they had already seized the

target of the arrest warrant and, therefore, any reasonable fear for their safety

contemporaneously subsided. Id. at 28. Alternatively, Appellant contends

that, even if were reasonable for the police to conduct a protective sweep in

the immediate vicinity of the arrest, it was not reasonable to search the

basement and third floor.

      The trial court found that that the discovery of the contraband in

question by police was lawful pursuant to the protective sweep exception to

the warrant requirement, and because Ms. Good consented to that search.

Trial Court Opinion (“TCO”), 2/22/18, at 4-5. In its brief to this Court, the

                                      -6-
J-A20002-18



Commonwealth focuses its argument on Ms. Good’s consent, seemingly

abandoning the protective sweep justification offered by the trial court. The

Commonwealth contends that Ms. Good first verbally consented to the police’s

search of her home for the fugitive Joshua Strayhorn. Commonwealth’s Brief

at 19.

         Another panel of this Court, in Commonwealth v. Cassandra Good,

No. 229 WDA 2017, unpublished memorandum at 7-17 (Pa. Super. filed

October 31, 2018), held that the search conducted after Joshua Strayhorn was

apprehended was not justified as a protective sweep, id. at 10-12, but that it

was lawfully conducted pursuant to Ms. Good’s consent, id. at 13-17. We are

compelled to follow that decision under the law of the case, as Appellant’s

suppression claim is identical to the claim addressed in that decision.2 Indeed,

Appellant joined Ms. Good’s suppression motion at the suppression hearing.

See N.T. Suppression, 5/16/16, at 20.

         As noted by the panel in Cassandra Good, the consent-to-search issue

turned on the credibility determinations made by the trial court. Cassandra

Good, No. 229 WDA 2017 at 15-16. Detective Hitchings testified that verbal

____________________________________________


2 “An unpublished memorandum decision shall not be relied upon or cited by
a Court or a party in any other action or proceeding, except that such a
memorandum decision may be relied upon or cited (1) when it is relevant
under the doctrine of law of the case, res judicata, or collateral estoppel, and
(2) when the memorandum is relevant to a criminal action or proceeding
because it recites issues raised and reasons for a decision affecting the same
defendant in a prior action or proceeding.” 210 Pa. Code § 65.37 (Internal
Operating Procedures of the Superior Court of Pennsylvania) (emphasis
added).

                                           -7-
J-A20002-18



consent was given by Ms. Good to search the rest of her home. He stated

that, at the time, Ms. Good “was cordial and respectful and understanding,

and she allowed us to continue to search the residence for other people.” N.T.

Suppression at 54.

      Although … the court did not set forth specific credibility
      determinations, it is evident the court found the testimony of
      Detective Hitchings credible because the court concluded [Ms.]
      Good “was asked if police could go through her home, and she
      approved without objection.” Trial Court Opinion, 6/22/2017, at
      4. [Ms.] Good, herself, testified the detective never asked for her
      consent to search, but rather, after the officer took Strayhorn out,
      “[a]ll of them” entered her home and began to look around. N.T.
      [Suppression] at 93. By concluding Good verbally consented to
      the search, the court necessarily credited Detective Hitchings’
      testimony. Based upon our standard of review, we are bound by
      this factual finding.

Cassandra Good, No. 229 WDA 2017 at 15-16. Accordingly, we conclude

that Appellant’s suppression claim lacks merit.

      Appellant’s second and third claims are related. Appellant asserts that

there was insufficient evidence to convict him of possession of a firearm. The

firearm in question was found in the ceiling between the basement and the

first floor in the vicinity of co-defendant Derrick Thompson, whereas the

indicia of Appellant’s residency was found in a locked room on the third floor.

Appellant also claims that, in finding the evidence of possession of a firearm

to be sufficient, the trial court erred by utilizing an incorrect definition of

‘constructive possession.’

      Our standard of review of sufficiency claims is well-settled:




                                     -8-
J-A20002-18


             A claim challenging the sufficiency of the evidence is a
      question of law. Evidence will be deemed sufficient to support the
      verdict when it establishes each material element of the crime
      charged and the commission thereof by the accused, beyond a
      reasonable doubt. Where the evidence offered to support the
      verdict is in contradiction to the physical facts, in contravention to
      human experience and the laws of nature, then the evidence is
      insufficient as a matter of law. When reviewing a sufficiency
      claim[,] the court is required to view the evidence in the light most
      favorable to the verdict winner giving the prosecution the benefit
      of all reasonable inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000) (internal

citations omitted).

      The at-issue firearm was not found in Appellant’s immediate possession.

However, Appellant concedes that a conviction for a possession offense may

be predicated on the concept of ‘constructive possession.’ Appellant’s Brief at

33.

      Constructive possession is a legal fiction, a pragmatic construct to
      deal with the realities of criminal law enforcement. Constructive
      possession is an inference arising from a set of facts that
      possession of the contraband was more likely than not. We have
      defined constructive possession as “conscious dominion.” We
      subsequently defined “conscious dominion” as “the power to
      control the contraband and the intent to exercise that control.” To
      aid application, we have held that constructive possession may be
      established by the totality of the circumstances.

Commonwealth v. Brown, 48 A.3d 426, 430 (Pa. Super. 2012) (quoting

Commonwealth v. Parker, 847 A.2d 745, 750 (Pa. Super. 2004)).

      Nevertheless, Appellant argues that the Commonwealth failed to prove

constructive possession because

      the facts of the case establish no evidence that supports
      Appellant’s conviction[]: the firearm in question was found located
      in an opening between the ceiling of the basement and the floor

                                      -9-
J-A20002-18


       of the first floor in a stair well leading to the basement; at the
       time police made entrance to the residence, three adults and two
       juvenile teenage males were present, including Joshua Strayhorn,
       a man wanted for questioning in connection to a homicide and
       [who,] importantly, emerged from the area in which the firearm
       was found; that a large amount of indicia for Darwin Good was
       found at the residence, although he was not present at the time
       the police were present; that a second firearm was found within
       inches of Derek Thompson in the basement of the residence; that
       at the time police made entrance to the residence, Appellant was
       not present; that Appellant arrived at the residence approximately
       three hours after the police had made contact with the residence;
       that upon Appellant’s arrival and seeing his disabled mother being
       arrested, [Appellant] yelled[,] “Don't take my ma, take me, take
       me[;”] that five unopened pieces of mail addressed to Appellant
       were found in a third-floor bedroom; that other than the five
       pieces of mail, no other evidence produced suggested Appellant
       lived … or resided at the residence; that an amount of heroin and
       cocaine was found in the same third floor bedroom as the five
       pieces of mail; that all individuals present at the time of police
       contact had access to the entirety of the residence[,] especially
       the area in which the firearm was located; and that at the time
       police were present, Appellant had no ability to access the
       residence.

Appellant’s Brief at 34-35.

       The trial court’s analysis of Appellant’s sufficiency claim is negligible.

The court merely states that it “was satisfied that [Appellant] unlawfully

possessed the firearms located in the basement of the residence.” TCO at 6.3

Nevertheless, the Commonwealth insists that the evidence was sufficient to

establish Appellant’s constructive possession of the firearm. Essentially, the

Commonwealth contends that Appellant’s constructive possession of the
____________________________________________


3 In its Rule 1925(a) opinion, the court did recite facts that were sufficient to
establish Appellant’s residence in the home, and his status as a person unable
to lawfully possess a firearm. Lacking, however, was any significant analysis
of why or how constructive possession principles applied in the circumstances
of this case. The court also failed to cite any case law in support of its decision.

                                          - 10 -
J-A20002-18



firearm was supported by evidence linking him to the heroin distribution

operation that was occurring at 2927 Shadeland Avenue. First, the evidence

supported the conclusion that Appellant resided in the home, as five pieces of

his mail were found in the third-floor bedroom.        Second, in that same

bedroom, police discovered 10 bricks of heroin and two cellphones. Third, the

firearm found in the basement ceiling was discovered right next to five

additional bricks of heroin.     Finally, the Commonwealth believes that

Appellant’s statement to police when he arrived, taken in a light most

favorable to the prosecution, constituted an admission of his involvement in

the drug-distribution operation. Based on the totality of these circumstances,

the Commonwealth argues that there was sufficient evidence to establish

Appellant’s constructive possession of the firearm because the evidence

supported his participation in the drug-distribution operation.

      Appellant cites Commonwealth v. Boatwright, 453 A.2d 1058 (Pa.

Super. 1982), in support of his claim. In Boatwright, police responded to a

tip about three suspicious men in an automobile. When they arrived on the

scene, they observed the defendant in the front passenger seat. There were

two other individuals present in the vehicle, one located in the driver’s seat

and the other in the back seat. Police observed the defendant’s body moving

to the left-rear of the vehicle, where, soon thereafter, they discovered a

firearm.   The defendant was convicted of a firearm offense based on his

constructive possession of that firearm. We reversed, reasoning:




                                    - 11 -
J-A20002-18


            Because the firearm was not found on [Boatwright’s]
      person, he could properly be convicted only if the Commonwealth
      proved joint constructive possession with the other occupants of
      the vehicle. To do this, the Commonwealth must present evidence
      to show that [Boatwright] had both the power to control the
      firearm and the intent to exercise that control. Mere presence at
      the scene where the gun was found is not sufficient. The only
      evidence other than mere presence was [an officer’s] testimony
      that [Boatwright] made a movement toward the left rear of the
      vehicle. This evidence cannot provide proof beyond a reasonable
      doubt that [Boatwright constructively] possessed the firearm in
      question.

Boatwright, 453 A.2d at 1059 (citations omitted).

      We agree with the Commonwealth that Boatwright is not controlling in

this instance. Simply put, the facts of that case are not analogous to the

instant matter. Instead, we agree with the Commonwealth that the instant

case is more akin to the (relatively) more recent case of Commonwealth v.

Santiesteban, 552 A.2d 1072 (Pa. Super. 1988). In Santiesteban, police

searched the defendant’s home pursuant to a warrant. The defendant was

located in a second-floor bedroom near large amounts of cash found in a

briefcase, a closed metal box, and his pants.       On the first floor, police

discovered an ounce of cocaine and distribution paraphernalia (plastic

baggies, a scale, and a grinder with cocaine residue).        Other evidence

established that two other men had equal access to the first floor. One of

those men testified that he and the other man had used the first floor to shoot

up cocaine in the four weeks prior to the search, and that the defendant had

just moved into the house.




                                    - 12 -
J-A20002-18



      This Court upheld Santiesteban’s conviction for possession of the

cocaine on constructive possession principles, reasoning that the defendant

“had both access and control of the first floor where the contraband was found.

From this, as well as other circumstantial evidence, including the large amount

of cash in [his] bedroom, the jury could infer constructive possession even

though evidence directly connecting the defendant with the contraband is

lacking.” Santiesteban, 552 A.2d at 1075.

      Here, Appellant’s connection to the third-floor bedroom was established

through his mail. Moreover, the presence of heroin and two cellphones in that

room linked him to the other heroin found in the same home, and, by

extension, the firearm found next to the heroin hidden in the basement ceiling.

It can be reasonably assumed that Appellant’s residence on the third floor,

and the fact that his mother rented the home, gave him equal access to the

basement, establishing his power to control that firearm. The evidence linking

Appellant to the heroin distribution operation further demonstrated that he

had the intent to control the firearm – that is, a reasonable inference could be

drawn, from his participation in that illegal enterprise, that he was both aware

of the firearm to which he had equal access (power to control), and that he

intended to possess it in furtherance of that operation (intent to exercise

control). See Brown, supra.         Thus, we conclude that the totality of the




                                     - 13 -
J-A20002-18



circumstances in this case provided sufficient evidence to convict Appellant of

18 Pa.C.S. § 6105 based on a theory of constructive possession.4,5

       With regard to Appellant’s assertion that the trial court applied an

incorrect definition of constructive possession, we deem this issue moot given

our above determination that the evidence was sufficient to establish his

constructive possession of the firearm under the correct definition of that

standard, and the precedent set by Santiesteban. Appellant’s status as a

person not to possess a firearm is not a relevant circumstance or factor in

determining whether he constructively possessed the at-issue weapon.

However, the evidence was sufficient to establish his constructive possession

of that firearm in the absence of that erroneous assumption. Accordingly,

Appellant is not entitled to relief on that basis.

       Finally, Appellant contends that his conviction was against the weight of

the evidence and, therefore, the trial court abused its discretion by denying


____________________________________________


4 We decline to address the Commonwealth’s assertion that Appellant’s
statement to police upon his arrival constituted an admission of guilt. Rather,
we conclude that the evidence was sufficient to establish his constructive
possession of the firearm without that evidence.

5 We recognize that this theory of guilt appears to be incompatible with the
jury’s verdict, since the jury acquitted Appellant of all drug-related charges.
However, the trial court’s role as factfinder with respect to the firearm offense
was not constrained by the jury’s verdict. See Commonwealth v. Miller, 35
A.3d 1206, 1213 (Pa. 2012) (reaffirming that “even where two verdicts are
logically inconsistent, such inconsistency alone cannot be grounds for a new
trial or for reversal”).



                                          - 14 -
J-A20002-18



his post-sentence motion for a new trial on that basis. We apply the following

standard of review to a challenge that a verdict is against the weight of the

evidence:

        An appellate court’s standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review
      applied by the trial court:

         Appellate review of a weight claim is a review of the exercise
         of discretion, not of the underlying question of whether the
         verdict is against the weight of the evidence. Because the
         trial judge has had the opportunity to hear and see the
         evidence presented, an appellate court will give the gravest
         consideration to the findings and reasons advanced by the
         trial judge when reviewing a trial court’s determination that
         the verdict is against the weight of the evidence. One of the
         least assailable reasons for granting or denying a new trial
         is the lower court’s conviction that the verdict was or was
         not against the weight of the evidence and that a new trial
         should be granted in the interest of justice.

         This does not mean that the exercise of discretion by the trial
      court in granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is unfettered.         In
      describing the limits of a trial court’s discretion, we have
      explained:

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion
         within the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused where the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (internal citations

omitted).


                                     - 15 -
J-A20002-18



      We ascertain no abuse of discretion in the trial court’s decision to deny

Appellant’s motion for a new trial based on the weight of the evidence. We

acknowledge that the evidence of Appellant’s guilt in this case was far from

overwhelming; however, an abuse of discretion is not established merely

because this Court might have drawn different inferences or reached a

different conclusion than the trial court when presented with the same facts.

Id. (“A new trial should not be granted because of a mere conflict in the

testimony or because the judge on the same facts would have arrived at a

different conclusion.”). Thus, Appellant’s final claim lacks merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2018




                                     - 16 -